NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

      ART+COM INNOVATIONPOOL GMBH,
              Plaintiff-Appellant

                           v.

                   GOOGLE LLC,
                  Defendant-Appellee
                ______________________

                      2017-1016
                ______________________

    Appeal from the United States District Court for the
District of Delaware in No. 1:14-cv-00217-TBD, Circuit
Judge Timothy B. Dyk.
                ______________________

               Decided: October 20, 2017
                ______________________

   SCOTT F. PARTRIDGE, Baker Botts LLP, Houston, TX,
argued for plaintiff-appellant. Also represented by
MICHAEL HAWES, L. GENE SPEARS.

   DARYL JOSEFFER, King & Spalding LLP, Washington,
DC, argued for defendant-appellee. Also represented by
JOSHUA NATHANIEL MITCHELL.
                ______________________
2             ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




       Before LOURIE, O’MALLEY, and TARANTO, Circuit
                        Judges.
O’MALLEY, Circuit Judge.
    Art+Com Innovationpool GmbH (“Art+Com”) appeals
the district court’s entry of judgment following a jury
trial. The jury found that Appellee Google LLC (“Google”)
did not infringe claims 1, 3, 14, and 28 (the “asserted
claims”) of U.S. Patent No. RE44,550 (“the ’550 patent”),
and that each of the asserted claims is invalid as antici-
pated and/or obvious. The district court entered judgment
consistent with these verdicts and denied Art+Com’s
renewed motion for judgment as a matter of law, finding
that each is supported by substantial evidence.
    Because we find that substantial evidence supports
the jury’s conclusion that each of the asserted claims is
invalid, we affirm the district court’s denial of Art+Com’s
motions for judgment as a matter of law. In light of this
conclusion, we need not and do not consider the judgment
of noninfringement.
                      I. BACKGROUND
     Art+Com is the owner by assignment of the ’550 pa-
tent, titled “Method and Device for Pictorial Representa-
tion of Space-Related Data.” Broadly speaking, the ’550
patent is directed to methods for displaying geographic—
i.e., topographic or meteorological—data, such as satellite
images, to a user who has a selectable viewpoint, taking
into account the user’s location and direction of view. The
’550 patent claims priority to a U.S. patent application
filed on December 17, 1996. Accordingly, it is undisputed
that the critical date for purposes of anticipation under 35
U.S.C. § 102(b) is December 17, 1995.
   Claim 1, on which asserted claims 3, 14, and 28 de-
pend, recites the following:
ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC                  3



   1. A method of providing a pictorial representa-
      tion of space-related data of a selectable object,
      the representation corresponding to a view of
      the object by an observer with a selectable lo-
      cation and a selectable direction of view com-
      prising:
       (a)   providing a plurality of spatially dis-
             tributed data sources for storing
             space-related data;
       (b)   determining a field of view including
             an area of the object to be represent-
             ed through a selection of a distance of
             the observer to the object and an an-
             gle of view of the observer to the ob-
             ject;
       (c)   requesting data for the field of view
             from at least one of the plurality of
             spatially distributed data sources;
       (d)   centrally storing the data for the
             field of view;
       (e)   representing the data for the field of
             view in a pictorial representation
             having one or more sections;
       (f)   using a computer, dividing each of
             the one or more sections having im-
             age resolutions below a desired im-
             age resolution into a plurality of
             smaller sections, requesting higher
             resolution space-related data for each
             of the smaller sections from at least
             one of the plurality of spatially dis-
             tributed data sources, centrally stor-
             ing the higher resolution space-
             related data, and representing the
4              ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




              data for the field of view in the picto-
              rial representation; and
        (g)   repeating step (f), dividing the sec-
              tions into smaller sections, until eve-
              ry section has the desired image
              resolution or no higher image resolu-
              tion data is available.
’550 patent col. 10, ll. 16–44. 1 Throughout the trial,
Google and its witnesses referred to the asserted claims
as requiring “coarse-to-fine” zooming, in which the device
iteratively “divides” parent nodes into at least two child
nodes that point to higher resolution image data, then
requests, stores, and displays the data for these child
nodes until either the desired image resolution for each
parent node is achieved or no higher image resolution
data is available. See, e.g., Trial Tr. 1229 ll. 8–23, ECF
Nos. 418–23.
    Art+Com filed suit against Google in February 2014,
alleging that Google’s “Google Earth, Version 7” and
related software products infringe the asserted claims of
the ’550 patent. Trial commenced on May 23, 2016,
during which Google sought to prove that the invention
was placed in public use prior to December 17, 1995, and
that the ’550 patent, therefore, is invalid under § 102(b).
    Google introduced several forms of evidence in sup-
port of this effort. First, it called Stephen Lau as a wit-
ness, who testified that, while he was employed at the
federally funded, not-for-profit company Stanford Re-
search Institute (“SRI”), he helped develop SRI Ter-


    1    Because the ’550 patent is a reissue patent, its
claims contain certain language in brackets and in bold or
italics that reflect additions, deletions, and modifications
from prior applications. To assist the reader, we only
include the operative language.
ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC                 5



raVision, “an earth visualization application” that “used a
co[arse-to-fine] algorithm to retrieve images [sic] data
across the network from multiple servers.” Trial Tr. 1029
ll. 9–18. He further testified that SRI TerraVision was
part of the “MAGIC project,” an “umbrella federally
funded research project” that focused on terrain visualiza-
tion. Id. at 1030 ll. 9–12, 1043 ll. 5–10. He also testified
both that he wrote about 89 percent of the source code
underlying SRI TerraVision and that the project was
meant to be put into the public domain. Id. at 1030–32,
1151. Lau further testified that SRI TerraVision allowed
a user to navigate around a two- or three-dimensional
representation of a graphical area and to zoom in and out
to different levels of detail, and described how SRI Ter-
raVision drew its image data from a network of multiple
servers spread across the country. Id. at 1034–35, 1051.
    While Lau was on the stand, Google displayed a 1994
VHS tape in which the narrator walks the viewer through
the operation of SRI TerraVision. J.A. 2565. In the tape,
the narrator describes how a user can move from a low-
resolution picture of a larger geographic area to a higher-
resolution picture of a smaller geographic area using a
“multi-resolution pyramid.” J.A. 2565, 3532–33. The
narrator continues:
   At each level of the resolution pyramid, groups of
   four tiles from the next higher resolution are av-
   eraged down into a single tile. Consequently,
   each level of the pyramid covers the entire ter-
   rain, but uses only a quarter as many tiles as the
   previous level. The pyramid is built layer by layer
   until the entire terrain is represented by a single
   tile. . . .
   But what if some of the tiles needed for a given
   view are not in local memory when they are need-
   ed for a display? . . . . Notice that, each time we
   click on the map, the image first seems out of fo-
6             ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




    cus, and then becomes clearer. What’s happening
    is that, when we first move to a new area, the
    high resolution tiles are not available in local
    memory, so TerraVision is forced to use lower res-
    olution tiles. At the same time as the display is
    being processed, TerraVision is requesting higher
    resolution tiles from the server. As they arrive,
    TerraVision uses these higher resolution tiles, and
    the image becomes progressively better focused.
Id. Lau corroborated the narrator’s description of how
SRI TerraVision operates. He testified that, where the
program “couldn’t predict where the user was going to go
such as if a user clicked in an unexpected place,” the
program would “use[] a course [sic] to fine algorithm . . .
to come up with the best display it could” beginning with
a “frustrum, a field of view” and using “quadtrees” ar-
ranged in a “resolution pyramid” to enhance the image
resolution. Trial Tr. 1036–37.
     Lau testified that he demonstrated SRI TerraVision to
an audience of more than 100 people at the 1994 MAGIC
Technical Symposium held at the University of Kansas in
August 1994 and to an audience of more than 500 people
at the SIGGRAPH ’95 conference held in Los Angeles in
August 1995, the latter of which was attended by at least
two members of Art+Com. Id. at 1048–50, 1058–59. Lau
explained that he gave individuals from Art+Com copies
of the SRI TerraVision “source code, walked them through
it, and talked to them about it.” Id. at 1050–51. Google
also introduced into evidence an overview of the MAGIC
project and a draft technical paper coauthored by Lau,
both of which described how TerraVision functioned. J.A.
3158–3271, 1758–77.
    Google’s expert, Dr. Goodchild, testified that, based on
his review of the 1994 VHS tape and the publications
introduced into evidence, it was his opinion that SRI
TerraVision anticipates the asserted claims. Trial Tr.
ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC                  7



1133–35, 1150. Dr. Goodchild walked through each claim
limitation and pointed to evidence demonstrating why he
believed SRI TerraVision disclosed these limitations. Id.
at 1135–50. On cross-examination, counsel for Art+Com
took issue with Dr. Goodchild’s purported reliance on the
MAGIC project overview, which contemplated using
servers co-located at a facility in Sioux Falls, South Dako-
ta and highlighted several “research issues” that re-
mained to be solved. Id. at 1201–04. In response to these
questions, Dr. Goodchild testified that “the system
demonstrated in 1994 and 1995 was the system that [he]
analyzed and that system as I shown [sic] meets all the
claims.” J.A. 1331.
    The jury reached a verdict on May 27, 2016, finding,
among other things, that Google proved by clear and
convincing evidence both that SRI’s TerraVision system
was publicly used before December 17, 1995 and that this
system anticipates each of the asserted claims. The
district court denied Art+Com’s renewed motion for
judgment as a matter of law and entered judgment in
favor of Google. Art+Com timely appealed. We have
jurisdiction pursuant to 28 U.S.C. § 1295(a)(1).
                 II. STANDARD OF REVIEW
    “This court reviews a denial of JMOL following a jury
verdict by reapplying the district court’s standard of
review.” Minn. Min. & Mfg. Co. v. Chemque, Inc., 303
F.3d 1294, 1300 (Fed. Cir. 2002) (quoting SIBIA Neurosci-
ences, Inc. v. Cadus Pharm. Corp., 225 F.3d 1349, 1354
(Fed. Cir. 2000)). Thus, a motion for JMOL should be
granted if either (1) “the jury’s factual findings, presumed
or express, cannot be supported by substantial evidence,”
or (2) “the legal conclusions implied from the jury’s verdict
cannot be supported by the jury’s factual findings.” Id.
    When reviewing a district court’s denial of JMOL fol-
lowing a jury verdict, we must determine whether, “view-
ing the evidence in the light most favorable to the non-
8             ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




moving party,” and giving the non-movant “the benefit of
all reasonable inferences,” there is sufficient evidence in
the record to support a jury verdict in favor of the non-
movant. Id. at 1300–01 (quoting Sw. Software, Inc. v.
Harlequin Inc., 226 F.3d 1280, 1289 (Fed. Cir. 2000)).
    Anticipation is a question of fact, and a jury determi-
nation of anticipation is reviewed for substantial evi-
dence. Acromed Corp. v. Sofamor Danek Grp., Inc., 253
F.3d 1371, 1378–79 (Fed. Cir. 2001). Under pre-AIA
§ 102, one way in which a patent is anticipated is where
“the invention was patented or described in a printed
publication in this or a foreign country or in public use or
on sale in this country, more than one year prior to the
date of the application for patent in the United
States. . . .” 35 U.S.C. § 102(b) (2000). Public use under
pre-AIA § 102(b) includes any use of the claimed inven-
tion by a person other than the inventor who is under no
limitation, restriction or obligation of secrecy to the inven-
tor. Netscape Commc’ns Corp. v. Konrad, 295 F.3d 1315,
1321 (Fed. Cir. 2002).
                      III. DISCUSSION
     Art+Com outlines three reasons why it claims Google
failed to prove by clear and convincing evidence that SRI
TerraVision placed the invention of the asserted claims in
public use. First, it submits that, because Google did not
present any evidence to corroborate Lau’s “vague” testi-
mony regarding the features and operation of SRI Ter-
raVision, Dr. Goodchild should not have been permitted to
rely on this testimony to “cherry-pick selected excerpts to
stitch together the claimed invention.” Appellant Br. 49.
Second, it contends that, even assuming there was an
adequate foundation for Lau’s testimony, Dr. Goodchild’s
opinions do not demonstrate that SRI TerraVision dis-
closed each claim limitation. Third, Art+Com argues that
Google failed to demonstrate either that SRI TerraVision
was “ready for patenting” under the Supreme Court’s
ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC                    9



decision in Pfaff v. Wells Electronics, Inc., 525 U.S. 55, 60
(1998), or that “the public could actually discern the
patented invention in SRI TerraVision,” as required
under this court’s precedents. Id. at 54–58.
    We find none of these contentions persuasive. Alt-
hough Art+Com is correct that we have emphasized the
importance of corroboration in the context of § 102(b)
challenges, see Finnigan Corp. v. International Trade
Commission, 180 F.3d 1354, 1367 (Fed. Cir. 1999), Lau’s
testimony was sufficiently corroborated by both documen-
tary and videographic evidence. First, the jury watched
the 1994 VHS tape that Lau testified he had helped
create and display in public fora prior to the critical date
of December 17, 1995. Second, the jury received two
papers describing the features and operation of SRI
TerraVision—the more recent of which Lau coauthored.
    Google argued at trial that one skilled in the art
would understand from watching the 1994 VHS tape and
from reading these two papers that every claim element
was disclosed therein. But Art+Com ignores the VHS
tape. And it provides no legal support for its claim that
Lau himself was required to specifically identify where in
the corroborating evidence each claim element can be
found. Finally, to the extent Art+Com claims Lau was
biased because he was compensated by Google for his
consulting work, the jury was free to weigh this evidence
and conclude that Lau’s testimony was not unduly influ-
enced by these payments. We conclude that the documen-
tary and videographic evidence of record was sufficient to
corroborate Lau’s testimony and provided an adequate
foundation from which Dr. Goodchild could offer his
opinions.
    Art+Com’s argument that Google failed to demon-
strate that SRI TerraVision disclosed each claim limita-
tion—in particular, steps (b), (c), (f), and (g) of claim 1 and
the additional limitations of claim 3—also misses the
10            ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




mark. “[T]he dispositive question regarding anticipation
is whether one skilled in the art would reasonably under-
stand or infer from the prior art reference’s teaching that
every claim element was disclosed in that single refer-
ence.” Dayco Prods., Inc. v. Total Containment, Inc., 329
F.3d 1358, 1368 (Fed. Cir. 2003) (internal quotation
marks, alterations, and citation omitted). Google submit-
ted evidence from which the jury reasonably could con-
clude that SRI TerraVision provided a basis for such an
understanding.
     Steps (b) and (c) of claim 1 require “(b) determining a
field of view including an area of the object to be repre-
sented through a selection of a distance of the observer to
the object and an angle of view of the observer to the
object; [and] (c) requesting data for the field of view from
at least one of the plurality of spatially distributed data
sources.” ’550 patent col. 10, ll. 23–28. Art+Com claims
that the jury did not receive substantial evidence that
step (b), “which is very specific in defining what data the
application will request in step (c),” was performed, and
questions how Dr. Goodchild could “‘f[in]d’ this step in
DTX1023’s bare reference to ‘incremental retrieval of the
database,’ . . . a reference he concedes does not ‘state what
increment is being used to retrieve the data, whether it’s
been done in increments of field of view or some other
type of increment.’” Appellant Br. 52.
     These limitations, however, are disclosed by the evi-
dence. For example, portions of a draft technical note
titled TerraVision: A Terrain Visualization System, which
the parties refer to as DTX1023, and the 1994 VHS tape:
(1) reveal that users can choose different viewpoint sce-
narios within SRI TerraVision; (2) explain that the pro-
gram fetches geographic data “across the network as it is
needed while the user moves about the terrain;” and (3)
show how the program displays geographic data at a
particular distance and from the user’s angle of view—
and, just as importantly, does not display data outside
ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC                 11



that field of view. J.A. 1758–77, 2565, 3532–33. Art+Com
fails to address any of this evidence. Art+Com also dis-
counts Lau’s testimony that SRI TerraVision computes
what data to display using “a frustrum, a field of view”
and then “project[s] out where you’re looking in the ter-
rain and where you’re at [and] figure[s] out how far away
each of the tiles should be.” Trial Tr. 1036. But the jury
was entitled to believe Lau’s testimony, as well as Dr.
Goodchild’s opinions on these questions, Art+Com’s
skepticism of that testimony notwithstanding.
    As stated above, steps (f) and (g) of claim 1 require it-
eratively “dividing” parent nodes into at least two child
nodes that point to higher resolution image data and then
requesting, storing, and displaying geographic data for
these child nodes until either the desired image resolution
for each parent node is achieved or no higher image
resolution data is available. Art+Com argues that the
jury heard “no evidence, much less substantial evidence,”
that these steps are implemented in SRI TerraVision.
Appellant Br. 52. It also claims that the following sen-
tence from the draft technical paper reveals that SRI
TerraVision does not practice these steps:
    TerraVision basically uses an incremental re-
    trieval of the data base as required by the user,
    rather than forcing the user to copy a part of the
    database to local storage, visualizing that part,
    and repeating this until he/she has found the por-
    tion of the terrain that was of interest . . .
Id. (citing J.A. 1760) (emphasis in brief).
    When asked on cross-examination how he interprets
that sentence, however, Dr. Goodchild testified that, in
his opinion, the sentence means: “once we get to [‘]visual-
izing that part[,] and repeating this until he/she has
found a portion of interest,[’] that now follows the first
part of the sentence rather than following the section
after the comma.” Trial Tr. 1211 ll. 4–14. We do not find
12            ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




Dr. Goodchild’s interpretation to be unreasonable, and
conclude that the jury was entitled to believe his opinion
on this issue.
    Other evidence presented to the jury also shows that
SRI TerraVision does perform the “coarse-to-fine” zooming
required by steps (f) and (g). First, DTX1023 teaches a
“search algorithm” that uses “recursive subdivision” for
each node, where “a test is applied to determine whether
or not the node should be sub-divided into its four chil-
dren. If so, the search is carried on. Otherwise, it is
stopped.” J.A. 1766. Second, Lau testified that Ter-
raVision used quadtrees to perform coarse-to-fine zooming
on resolution pyramids by “subdividing” the quadtree tiles
“until you got to the . . . highest resolution that you had.”
Trial Tr. 1036–37. Third, the 1994 VHS tape visually and
audibly demonstrates that SRI TerraVision uses a “reso-
lution pyramid” where “each level of the pyramid covers
the entire terrain, but uses only 1/4 as many tiles as the
previous level,” and that when using this pyramid to
“request[] higher-resolution tiles from the server, . . . the
image becomes progressively better focused.” J.A. 2565,
3532–33. It was within the jury’s purview to credit Dr.
Goodchild’s opinion that TerraVision used a “quadtree” to
perform a coarse-to-fine search that would “successively
divide and request” image data in a manner that discloses
steps (f) and (g). Trial Tr. 1141–42.
    With respect to claim 3, Art+Com argues that Dr.
Goodchild’s opinion that this claim was practiced in SRI
TerraVision is based on a reference in DTX1037 to “the
transformation that’s necessary as it is in any computer
graphic system from the 3D coordinate to the 2D coordi-
nate system of the screen.” Appellant Br. 53. According
to Art+Com, “these routine transformations” are not those
defined by claim 3; rather, the “claimed coordinate trans-
formation is one that follows—per claim 2 from which
claim 3 depends—a change in the selectable location, such
ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC                  13



that the data and co-ordinates of the data are determined
in terms of new co-ordinates.” Id.
     Fatal to Art+Com’s argument is that other evidence
was presented at trial regarding whether the additional
limitations present in claim 3 were disclosed in SRI
TerraVision. For example, the jury heard from Lau that
SRI TerraVision performed coordinate transformation
that normalized the newly selected coordinates. Trial Tr.
1047. When asked why the system operated this way,
Lau explained that it helped avoid precision errors when
moving from one location to another. Id. This testimony
explains how SRI TerraVision “alter[s] the selectable
location and perform[s] the steps (b) through (g)” and
“determin[es] the data and/or the co-ordinates of the data
in terms of a new co-ordinate system.” ’550 patent col. 10,
ll. 45-50.
     Finally, we reject Art+Com’s contention that Google
failed to demonstrate that SRI TerraVision was “ready for
patenting” and that the invention was “discernable” in
SRI TerraVision. Appellant Br. 54–58. The public use
bar applies when, before the critical date, the claimed
invention is “publicly used” and is “ready for patenting.”
Invitrogen Corp. v. Biocrest Mfg., L.P., 424 F.3d 1374,
1379–80 (Fed. Cir. 2005) (holding that the Supreme
Court’s “ready for patenting test” set forth in Pfaff, a case
concerning § 102(b)’s on-sale bar, “applies to the public
use bar under § 102(b)”). The latter condition “may be
satisfied in at least two ways: by proof of reduction to
practice before the critical date; or by proof that prior to
the critical date the inventor had prepared drawings or
other descriptions of the invention that were sufficiently
specific to enable a person skilled in the art to practice the
invention.” Pfaff, 525 U.S. at 67–68.
     Under this court’s precedent, an “invention is reduced
to practice when it works for its intended purpose”—that
is, “when there is a demonstration of its workability or
14            ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




utility.” Atlanta Attachment Co. v. Leggett & Platt, Inc.,
516 F.3d 1361, 1366–67 (Fed. Cir. 2008). In Atlanta
Attachment, we found that a prior art device was ready
for patenting when a “prototype” of the device “demon-
strated the workability and utility of the invention . . .
during [a] demonstration.” Id. at 1367. In Hamilton
Beach Brands, Inc. v. Sunbeam Products, Inc., we similar-
ly found a prior art product ready for patenting when
there were “working prototypes” that “met all the limita-
tions of the asserted patent claims” and retail customers
were provided with “specific descriptions” and “drawings”
of the device. 726 F.3d 1370, 1378–79 (Fed. Cir. 2013).
    Here, Lau testified that he and his team demonstrat-
ed the SRI TerraVision system shown in the 1994 VHS
tape to audiences at both the 1994 MAGIC Technical
Symposium and the SIGGRAPH ’95 conference. Trial Tr.
1048–50, 1058–59. Lau further testified that, at the
SIGGRAPH ’95 conference, he performed live demonstra-
tions of SRI TerraVision to at least 500 people, and in fact
“gave [] the source code to TerraVision” to Art+Com
employees who were in attendance and “walk[ed] them
through the source code.” Id. at 1050 l. 21–1052 l. 3.
Lau’s testimony regarding his demonstrations at these
conferences and his provision of source code to individuals
at Art+Com constitutes substantial evidence that SRI
TerraVision was “ready for patenting.”
    Art+Com nevertheless states that “[n]either Dr. Good-
child nor Lau said anything about the development goals
or performance criteria targeted by SRI, about metrics
evaluated through testing of the system, or about when
the system was considered complete.” Appellant Br. 56.
An invention may be reduced to practice for purposes of
the public use bar “even though it may later be refined or
improved.” New Railhead Mfg., L.L.C. v. Vermeer Mfg.
Co., 298 F.3d 1290, 1297 (Fed. Cir. 2002). Although
Art+Com notes that SRI identified certain “research
issues” it believed needed to be resolved at a future point
ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC                15



in time, we nevertheless conclude that substantial evi-
dence supports the jury’s implicit determination that SRI
TerraVision was “ready for patenting.”
    Art+Com’s argument that Google “did not attempt to
prove that the public could actually discern the patented
invention in SRI TerraVision,” but instead “tried to prove
the invention was ‘discernable’ in cherry-picked excerpts
from documents purporting to describe the system” is no
more persuasive. Appellant Br. 54. Art+Com cites Dey,
L.P. v. Sunovion Pharmaceuticals, Inc., 715 F.3d 1351
(Fed. Cir. 2013), and Delano Farms Co. v. California
Table Grape Commission, 778 F.3d 1243 (Fed. Cir. 2015),
for the proposition that the “claimed invention must be
discernable to the public from a purported public use.” Id.
at 55. These cases are inapposite, however, as both
involve circumstances that created an expectation of
secrecy similar to that imposed by confidentiality agree-
ments. Dey, 715 F.3d at 1357–59; Delano Farms, 778
F.3d at 1249–50.
    Here, by contrast, the jury heard testimony that the
SRI TerraVision system was publicly demonstrated at two
technical conferences to attendees with knowledge of the
art and without any restriction or effort to maintain
confidentiality. Indeed, Google presented evidence that
both the papers on which Dr. Goodchild relied in forming
his opinions and the source code itself were made publicly
available. Trial Tr. 1043–44, 1051. In light of Dr. Good-
child’s testimony that source code “essentially defines
what the computer does,” id. at 1097, the jury was enti-
tled to find that the claimed inventions were discernable
in SRI TerraVision.
     We conclude that substantial evidence supports the
jury’s verdict that claims 1, 3, 14, and 28 are each antici-
pated by SRI TerraVision. We therefore affirm the dis-
trict court’s entry of judgment of invalidity on that
ground. Because we hold that there was adequate sup-
16           ART+COM INNOVATIONPOOL GMBH V. GOOGLE LLC




port for the jury’s conclusion that each of the asserted
claims is anticipated by SRI TerraVision, we affirm the
district court’s judgments without considering Art+Com’s
remaining arguments or the parties’ debates over the
jury’s noninfringement finding. Cf. Ecolab, Inc. v. FMC
Corp., 569 F.3d 1335, 1348 (Fed. Cir. 2009), amended on
reh’g in part, 366 F. App’x 154 (Fed. Cir. 2009); No-
belpharma AB v. Implant Innovations, Inc., 141 F.3d
1059, 1066 (Fed. Cir. 1998).
                    IV. CONCLUSION
    For the foregoing reasons, we affirm the district
court’s judgment.
                     AFFIRMED